 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                      X
 JEREEM DREVON WHEELER,                                             NOT FOR PUBLICATION

                          Plaintiffs,                               MEMORANDUM AND ORDER
                                                                    19-CV-5587(AMD)(RML)
         -against-

 Commissioner DAVID HANSELL,                                                   IN CLERK'S OFFICE
 Director WILLIAM WEISBERG,                                                US distrTct court e.d.n.y.
 Counselor Ms.SIMMONS,Supervisor
 Counselor                                                                            ^
 Ms.PINE
 Ms. PINE,in their official and individual                                ^           1            ^
 capacities,
                                                                           BROOKLYN OFFICE
                          Defendants.
                                                     X
 ANN M.DONNELLY,United States District Judge:

         On October 1, 2019,the pro se plaintiff, Jereem Drevon Wheeler,filed this Section 1983

 action alleging that he was stabbed five times on November 20,2017, while he was in the

 custody ofthe New York City Administration of Children's Services. For the reasons discussed

 below,the Court grants the plaintiffs request to waive the filing fee for the purpose of this

 Order, and directs the plaintiff to obtain legal counsel within 60 days from the date ofthis Order.

         The plaintiffstates that he is 17 years old.'(ECF No. 1 § 10.) Although parties to a

 litigation may "plead and conduct their own cases personally," see 28 U.S.C. § 1654, a minor

 cannot represent himself. "The choice to appear pro se is not a true choice for minors who under

 state law cannot determine their own legal actions." Cheung v. Youth Orchestra Found, of

Buffalo, Inc., 906 F.2d 59,61 (2d Cir. 1990){internal citation omitted). Because the plaintiff is

 still a minor under New York law,see N.Y. Dom. Rel. Law § 2(McKinney), he must obtain

legal counsel in order to proceed with this action.




'The plaintiff does not provide his date of birth so it is unclear when he will be 18 years old.

                                                      1
          The plaintiff has 60 days from the date of this Order to find legal counsel. The plaintiff

may consult with the City Bar Justice Center's Federal Pro Se Legal Assistance Project for

limited-scope legal assistance at 212-382-4729. If the plaintiff cannot obtain counsel within 60

days, he may write to the Court to seek to delay the case until he is 18 years old (at which time

he must also provide his date of birth).

          All further proceedings are stayed for 60 days. The Court certifies pursuant to 28 U.S.C.

§ 1915(a)(3) that any appeal would not be taken in good faith and therefore informa pauperis

status is denied for the purpose of an appeal. Coppedge v. United States, 369 U.S. 438, 444-45

(1962).

SO ORDERED.


                                                  s/Ann M. Donnelly
                                                ANN M. DONNELLY
                                                United States District Judge

Dated: Brooklyn, New York
       October 9,2019
